Opinion of the Court, by
McCully, J.
This case comes from the August Term, 1890, of the Circuit Court of the Fourth Judicial Circuit, upon the following bill of exceptions:
1. That the declaration and proofs show no cause of action against the defendant.
2. That the basis of valuation on which the assessment of said Tax Assessor was made is shown by the proofs to be incorrect, being not the present value of the land in question, as indicated by its rental, but the prospective and possible value.
3. That Mrs. V. Knudsen should have been joined as a defendant.
The evidence taken by the local Circuit Judge in Chambers, and exhibits, are to be considered with the bill.
Suit was brought in the District J ustice’s Court by the plaintiff, the Tax Collector for-the District - of -Koloa, for the recovery *197of the sum of three hundred and fifty dollars, together with the statute charge on delinquent taxes of ten per cent., which tax had been assessed upon land known as the Ahupuaa of Koloa, being the property of the wife of defendant. The point is made by the first exception that the defendant ivas not personally liable, and in the third that if he were his wife should also have been joined. The exhibits, however, clearly show that the defendant has undertaken to represent his wife in the return of this property in the manner contemplated by Sections 21 and 22 of the General Tax Act, as they stand therein, and as they were amended by Chap. 72 and 50 of the Acts of 1888, to make him “chargeable with the tax payable in respect thereof in the same manner as if such property were his own,” and it is clear that the statute does not contemplate that the principal or cestui que trust shall be joined in suit with the agent, guardian or trustee. The defendant in his letter of May 17th to Mr. Farley, the Tax Assessor, says of this property, “I own an interest in Koloa,” to wit, the reversion of the leases. This defendant has not contested his liability in respect to another parcel of property in the same circumstances, on which he has paid the tax.
The gravamen of this controversy, it is plain from the defendant’s statements and correspondence on file, is that property purchased in 1868 for $11,000, under leases having several years yet to run at $750 per year, is now assessed at a valuation of $35,000 and taxed $350. On this is founded the second exception.
The general tax law, enacted in 1882, provided, Sec. 25, that “in respect of real estate held in any tenancy exceeding a yearly tenancy, the interest of the owner of such real estate shall be estimated at a sum equal to eight years rent received from such real estate.” C. L., p. 121. If this provision were now existent the assessment of $35,000 would clearly be incorrect, in violation of a statute rule, and it would be within the jurisdiction of the Supreme Court to set it aside, notwithstanding any action of the Board of Tax Appeals confirming it. But by the Act of 1886, Sec. 6, the above provision *198was repealed, leaving the rule of valuation without respect to tenancy, “every person shall be liable to taxation in respect of the full cash value of his interest in such property.” Thus the rule of certainty as to the appraisement of property under lease was repealed. It cannot be said that this was unreasonable legislation; estates may be rented at too high rent, as many leases taken by Chinamen show, or at too low a rent, as times change. It is conceivable that property might be put under the protection of low rentals, by connivance. And Section 8 of this Act amended Section 28 of the original Act to read, “the full cash value of the interest of any person in real or personal property shall be estimated at a sum which such interest might reasonably be expected to bring at a sale by public auction for cash.” The Assessor has only these guides to his judgment in fixing values, and upon his judgment values depend, subject only to the judgment of three other men, constituting the Tax Appeal Board.
Chas. Creighton, for plaintiff.
F. M. Hatch, for defendant.
The cases in Avhich the Supreme Court can vacate an assessment are examined in the recent case, Knudsen vs. Stolz, ante, page 81.
The assessment in this instance may be too high, or not fairly apportioned between the lessor and the lessees, but upon this it is not our province to pass judgment.
The exceptions are overruled.